 



Exhibit 10.2
ZIX CORPORATION
OUTSIDE DIRECTOR
STOCK OPTION AGREEMENT
(2006 DIRECTORS’ STOCK OPTION PLAN)
     THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of
the date set forth on the signature page attached hereto (the “Signature Page”)
with respect to the stock options granted by Zix Corporation, a Texas
corporation (the “Company”), to the Optionee (“Optionee”) listed on the
signature page hereto.
     WHEREAS, Zix Corporation (the “Company”) wishes to recognize the
contributions of the Optionee to the Company and to encourage the Optionee’s
sense of proprietorship in the Company by owning the common stock, par value
$.01 per share (the “Common Stock”), of the Company;
     NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the Company hereby grants to the Optionee a nonqualified stock
option (“Option”) to purchase up to a total number of shares of the Common Stock
set forth on the Signature Page at the price per share (the “Option Price”) set
forth on the Signature Page on the terms and conditions and subject to the
restrictions as set forth in this Agreement and the provisions in the Zix
Corporation 2006 Directors’ Stock Option Plan (which is incorporated herein by
reference) (the “Plan”), which is referenced on the Signature Page. All defined
terms contained herein shall have the meanings ascribed to them in the Plan,
except as otherwise provided herein.
1. Definitions.
     a. Acquiring Person. An “Acquiring Person” shall mean any person (including
any “person” as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Exchange Act that, together with all Affiliates and Associates of such person,
is the beneficial owner (as the term “beneficial owner” is defined under
Rule 13d-3 or any successor rule or regulation promulgated under the Exchange
Act) of 10% or more of the outstanding Common Stock. The term “Acquiring Person”
shall not include the Company, any majority-owned subsidiary of the Company, any
employee benefit plan of the Company or a majority-owned subsidiary of the
Company, or any person to the extent such person is holding Common Stock for or
pursuant to the terms of any such plan. For the purposes of this Agreement, a
person who becomes an Acquiring Person by acquiring beneficial ownership of 10%
or more of the Common Stock at any time after the date of this Agreement shall
continue to be an Acquiring Person whether or not such person continues to be
the beneficial owner of 10% or more of the outstanding Common Stock.

-1-



--------------------------------------------------------------------------------



 



     b. Affiliate and Associate. “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Exchange Act in effect on the date of this Agreement.
     c. Cause. “Cause” shall mean the willful engaging by the Optionee in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company or its subsidiaries. For purposes of this definition,
no act or failure to act on the part of the Optionee shall be considered willful
unless it is done, or omitted to be done, by the Optionee in bad faith or
without reasonable belief that the Optionee’s action or omission was in the best
interest of the Company.
     d. Change in Control. A “Change in Control” of the Company shall have
occurred if during the term of this Agreement, any of the following events shall
occur:
     (i) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization, the Company or its shareholders or Affiliates immediately
before such transaction beneficially own, immediately after or as a result of
such transaction, equity securities of the surviving or acquiring corporation or
such corporation’s parent corporation possessing less than fifty-one percent
(51%) of the voting power of the surviving or acquiring person or such person’s
parent corporation;
     (ii) The Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale, the Company or
its shareholders or Affiliates immediately before such transaction beneficially
own, immediately after or as a result of such transaction, equity securities of
the surviving or acquiring corporation or such corporation’s parent corporation
possessing less than fifty-one percent (51%) of the voting power of the
surviving or acquiring person or such person’s parent corporation (provided that
this provision shall not apply to a registered public offering of securities of
a subsidiary of the Company, which offering is not part of a transaction
otherwise a part of or related to a Change in Control);
     (iii) Any Acquiring Person has become the beneficial owner (as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities which, when added
to any securities already owned by such person, would represent in the aggregate
35% or more of the then outstanding securities of the Company which are entitled
to vote to elect any class of directors;
     (iv) If, at any time, the Continuing Directors then serving on the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof; or
     (v) Any occurrence that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A or any successor rule or regulation
promulgated under the Exchange Act.

-2-



--------------------------------------------------------------------------------



 



     e. Continuing Director. A “Continuing Director” shall mean a director of
the Company who (i) is not an Acquiring Person or an Affiliate or Associate
thereof, or a representative of an Acquiring Person or nominated for election by
an Acquiring Person, and (ii) was either a member of the Board of Directors of
the Company on the date of this Agreement or subsequently became a director of
the Company and whose initial election or initial nomination for election by the
Company’s shareholders was approved by a majority of the Continuing Directors
then on the Board of Directors of the Company.
     f. Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
     g. Option Shares. “Option Shares” shall mean the Common Stock shares
received upon exercise of the Option.
     h. Transfer. “Transfer” (or any derivative thereof) means a direct or
indirect assignment, sale, transfer, license, lease, pledge, encumbrance,
hypothecation or execution, attachment or similar process.
2. Term of Option. The term of the Option shall expire at 12:00 midnight on the
date set forth on the Signature Page attached hereto (the “Expiration Date” or
“stated term”), except as such term may be otherwise shortened by the other
provisions of the Plan or this Agreement.
3. Exercise of Option.
     a. Exercise. The Option shall become exercisable as set forth in the
Signature Page. However, this Option shall become exercisable upon the
occurrence of a Change in Control as to all options that have not vested as of
the occurrence of the Change in Control. Once the Option has become exercisable
with respect to a certain number of shares as provided above, it shall
thereafter be exercisable as to all of that number of shares, or as to any part
thereof, until the expiration or termination of the Option. However, the Option
may not be exercised as to less than 100 shares at any one time (or the
remaining shares then purchasable under the Option, if less than 100 shares).
     b. Adjustment. In the event there is any adjustment to the Common Stock
pursuant to Section 9 of the Plan, the Board of Directors or Committee shall
make such adjustment as it deems appropriate to the number of shares subject to
the Option or to the exercise price listed above, or both. If a merger,
consolidation, sale of shares, or similar transaction involving the Company, on
the one hand, and one or more persons, on the other hand, with respect to the
Company occurs, and, as a part of such transaction, shares of stock, other
securities, cash or property shall be issuable or deliverable in exchange for
Common Stock, then the Optionee shall be entitled to purchase or receive (in
lieu of the Option Shares that the Optionee would otherwise be entitled to
purchase or receive hereunder), the number of shares of stock, other securities,
cash or property to which that number of shares of Common Stock would have been
entitled in connection with such transaction (and, at an aggregate exercise
price equal to the aggregate exercise price hereunder that would have

-3-



--------------------------------------------------------------------------------



 



been payable if that number of shares of Common Stock had been purchased on the
exercise of the Option immediately before the consummation of the transaction).
     c. Accelerated Vesting. The Option shall become fully exercisable (i) upon
the occurrence of a Change of Control, if the Optionee is still a director of
the Company on the date of the occurrence of the Change of Control or (ii) if
the Optionee is removed from the Board of Directors of the Company by a vote of
the shareholders other than for Cause. If either of such events occurs, the
Option may be exercised at any time or times thereafter until the expiration or
termination of the Option.
     d. Method of Exercise. To exercise the Option with respect to any vested
shares of Common Stock hereunder, the Optionee shall provide written notice (the
“Exercise Notice”) to the Company at its principal executive office. The
Exercise Notice shall be deemed given when deposited in the U. S. mails, postage
prepaid, addressed to the Company at its principal executive office, or if given
other than by deposit in the U.S. mails, when delivered in person to an officer
of the Company at that office. The date of exercise of the Option (the “Exercise
Date”) shall be the date of the postmark if the notice is mailed or the date
received if the notice is delivered other than by mail. The Exercise Notice
shall state the number of shares in respect of which the Option is being
exercised and, if the shares for which the Option is being exercised are to be
evidenced by more than one stock certificate, the denominations in which the
stock certificates are to be issued. The Exercise Notice shall be signed by the
Optionee and shall include the complete address of such person, together with
such person’s social security number. If the Option is exercised in full, the
Optionee shall surrender this Agreement to the Company for cancellation. If the
Option is exercised in part, the Optionee shall surrender this Agreement to the
Company so that the Company may make appropriate notation hereon or cancel this
Agreement and issue a new agreement representing the unexercised portion of the
Option.
     At the time of exercise, the Optionee shall pay to the Company the Option
Price times the number of vested shares as to which the Option is being
exercised. The Optionee shall make such payment by delivering (a) cash, (b) a
certified cashier’s check or (c) at the Committee’s election, any other
consideration that the Committee determines is consistent with the Plan and
applicable law. If the shares to be purchased are covered by an effective
registration statement under the Securities Act of 1933, as amended, the Option
may be exercised by a broker-dealer acting on behalf of the Optionee if (a) the
broker-dealer has received from the Optionee or the Company a fully- and
duly-endorsed agreement evidencing such Option, together with instructions
signed by the Optionee requesting the Company to deliver the shares of Common
Stock subject to such Option to the broker-dealer on behalf of the Optionee and
specifying the account into which such shares should be deposited, (b) adequate
provision has been made with respect to the payment of any withholding taxes due
upon such exercise, and (c) the broker-dealer and the Optionee have otherwise
complied with Section 220.3(e)(4) of Regulation T, 12 CFR Part 220, or any
successor provision.
     The certificates for shares of Common Stock as to which the Option shall
have been so exercised shall be registered in the name of the Optionee and shall
be delivered to the Optionee at the address specified in the Exercise Notice. If
applicable, the stock certificates shall contain an appropriate legend
referencing the transfer restrictions noted in Subparagraph 3.d. An Option

-4-



--------------------------------------------------------------------------------



 



exercise shall be valid only if the Optionee makes payment or other arrangements
relating to the withholding tax obligations discussed in Paragraph 11. In the
event the person exercising the Option is a transferee of the Optionee by will
or under the laws of descent and distribution, the Exercise Notice shall be
accompanied by appropriate proof of the right of such transferee to exercise the
Option.
4. Who May Exercise Option. The Option shall be exercisable during the lifetime
of the Optionee only by the Optionee. To the extent exercisable after the
Optionee’s death, the Option shall be exercised only by a person who has
obtained the Optionee’s rights under the Option by will or under the laws of
descent and distribution.
5. Termination of Option. If the Optionee’s directorship is terminated by a vote
of the shareholders or directors for Cause, the Option shall automatically
expire (and shall not thereafter be exercisable) simultaneously with such
termination. If the Optionee’s directorship terminates for any other reason,
except as otherwise provided in Paragraph 3.c. above, the Option shall be
exercisable with respect to the shares that were vested as of the termination
date (a) until the first anniversary of the date that the Optionee ceased to be
a director of the Company or (b) if the Optionee separates from service in good
standing and the Optionee has served on the Company’s Board of Directors at
least five years as of the date of the separation from service, through the last
business day of December of the calendar year in which the one year anniversary
of the director’s separation from service occurs (or, in each case of (a) or
(b), if the remaining stated term of the Option is shorter, until 12:00 midnight
on the Expiration Date). The Option shall not thereafter be exercisable.
6. No Rights as Shareholder. Neither the Optionee nor any person claiming under
or through the Optionee shall be or have any rights or privileges of a
shareholder of the Company in respect of any of the shares issuable upon the
exercise of the Option, unless and until certificates representing such shares
shall have been issued (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).
7. State and Federal Securities Regulation. No shares shall be issued by the
Company upon the exercise of the Option unless and until any then-applicable
requirements of state and federal laws and regulatory agencies shall have been
fully complied with to the satisfaction of the Company and its counsel. The
Company may suspend for a reasonable period or periods the time during which the
Option may be exercised if, in the opinion of the Company, such suspension is
required to enable the Company to remain in compliance with regulatory
requirements relating to the issuance of shares of Common Stock subject to the
Option. The Option is subject to the requirement that, if at any time the
Company shall determine, in its discretion, that the listing, registration or
qualification of the shares of Common Stock subject to the Option upon any
securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting or exercise of the Option or
the issue or purchase of shares under the Option, the Option may not be
exercised in whole or in part until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall be under no obligation to
effect or obtain any such listing, registration, qualification, consent or
approval if the Company shall determine, in its discretion, that such action
would not be in the best interest of the Company. The Company shall not be
liable for damages due to a delay in the delivery or issuance of any stock
certificates for any reason whatsoever, including, but not limited to, a delay
caused by listing, registration or qualification of the shares of Common Stock
subject to an option upon any securities exchange or under any federal or state
law or the effecting or obtaining of any consent or approval of any governmental
body with respect to the granting or exercise of the Option or the issue or
purchase of shares under the Option.

-5-



--------------------------------------------------------------------------------



 



8. Modification of Options. At any time and from time-to-time, the Committee may
execute an instrument providing for modification, extension or renewal of the
Option, provided that no such modification, extension or renewal shall
(i) impair the Option in any respect without the written consent of the holder
of the Option or (ii) conflict with the provisions of Rule 16b-3 under the
Exchange Act. Except as provided in the preceding sentence, no supplement,
modification or amendment of this Agreement or waiver of any provision of this
Agreement shall be binding unless executed in writing by all parties to this
Agreement. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision of this Agreement
(regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
9. Continued Directorship Not Presumed. Nothing in this Agreement, the Plan or
any document describing it nor the grant of an option shall give the Optionee
the right to continue as a director of the Company.
10. Option Issued Pursuant to Plan. The Optionee accepts the Option herein
subject to all the provisions of the Plan, which are incorporated herein,
including the provisions that authorize the Committee to administer and
interpret the Plan and provide that the Committee’s determinations and
interpretations with respect to the Plan are final and conclusive and binding on
all persons affected thereby.
11. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the shares of Common Stock
subject hereto.
12. No Liability of Option. The Option is not liable for or subject to, in whole
or in part, the debts, contracts, liabilities or torts of the Optionee nor shall
it be subject to garnishment, attachment, execution, levy or other legal or
equitable process.
13. No Assignment. The Option is not Transferable otherwise than by will or the
laws of descent and distribution, and is exercisable during the Optionee’s
lifetime only by him or her. Without limiting the generality of the foregoing,
the Option may not be Transferred (except as aforesaid), and shall not be
subject to execution, attachment or similar process, without the prior written
consent of the Company. Any attempted Transfer contrary to the provisions hereof
shall be void and ineffective for all purposes.

-6-



--------------------------------------------------------------------------------



 



14. Governing Law. This Agreement has been executed in, and shall be deemed to
be performable in, Dallas, Dallas County, Texas. The parties agree that this
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas (excluding its conflict of laws rules). The parties further agree
that the courts of the State of Texas, and any courts whose jurisdiction is
derivative on the jurisdiction of the courts of the State of Texas, shall have
personal jurisdiction over all parties to this Agreement.
15. Entire Agreement. Except for the Plan, this Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the party to be charged
therewith. No waiver of any of the provisions of this Agreement shall be deemed,
or shall, constitute a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver.
16. Duplicate Originals. Duplicate originals of this document shall be executed
by both the Company and the Optionee, each of which shall retain one duplicate
original.
17. Notice. Other than any Exercise Notice, any notice required or permitted to
be given under the Plan or this Agreement shall be in writing and delivered in
person or sent by registered or certified mail, return receipt requested,
first-class postage prepaid, (i) if to the Optionee, at the address shown on the
books and records of the Company or at the Optionee’s place of employment, or
(ii) if to the Company, at 2711 N. Haskell Avenue, Suite 2200, Dallas, Texas
75204-2960, Attention: Vice President Finance & Administration, or any other
address that may be given by either party to the other party by notice pursuant
to this Paragraph 17. Any notice other than any Exercise Notice, if sent by
registered or certified mail, shall be deemed to have been given when received.
18. Miscellaneous.
     a. The Option herein is intended to be a nonqualified stock option under
applicable tax laws, and it is not to be characterized or treated as an
incentive stock option under such laws.
     b. Subject to the limitations herein on the Transferability by the Optionee
of the Option and any shares of Common Stock, this Agreement shall be binding
upon and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto.
     c. If any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.
     d. All section titles and captions in this Agreement are for convenience
only, shall not be deemed part of this Agreement, and in no way shall define,
limit, extend or describe the scope or

-7-



--------------------------------------------------------------------------------



 



intent of any provisions of this Agreement.
     e. The parties shall execute all documents, provide all information and
take or refrain from taking all actions as may be necessary or appropriate to
achieve the purposes of this Agreement.
     f. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
     g. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

             
 
      ZIX CORPORATION



Date:
  6/11/07   By:   /s/ Barry W. Wilson
 
           
 
          Barry W. Wilson
 
          Chief Financial Officer and Treasurer

-8-



--------------------------------------------------------------------------------



 



     
Zix Corporation (TX)
  Signature Page
2711 N. Haskell Avenue
  Sign and return to the legal department
Suite 2200
   
Dallas, Texas 75204
   
United States
   

Issuance Information

         
Effective Date of Grant:
  June 07, 2007    
 
       
Name of optionee:
  Hausmann, Robert    
 
       
Number of Shares:
  2,500.00     
 
       
Exercise Price:
  $1.67     
 
       
Plan Name:
  2006 Director’s Stock Option Plan    
 
       
Expiration Date:
  June 06, 2017     
 
       

          Vesting Schedule:   Number of Shares:   Vest Date:
 
  208.00    September 07, 2007
 
  209.00    December 07, 2007
 
  208.00    March 07, 2008
 
  208.00    June 07, 2008
 
  209.00    September 07, 2008
 
  208.00    December 07, 2008
 
  208.00    March 07, 2009
 
  209.00    June 07, 2009
 
  208.00    September 07, 2009
 
  208.00    December 07, 2009
 
  209.00    March 07, 2010
 
  208.00    June 07, 2010

             
 
  Date:        
 
           
Optionee Signature
           

 

6/7/2007   Equity Enterprise   Page 1 of 1





--------------------------------------------------------------------------------



 



     
Zix Corporation (TX)
  Signature Page
2711 N. Haskell Avenue
  Sign and return to the legal department
Suite 2200
   
Dallas, Texas 75204
   
United States
   

Issuance Information

         
Effective Date of Grant:
  June 07, 2007     
 
       
Name of Optionee:
  Kahn, Charles     
 
       
Number of Shares:
  2,500.00     
 
       
Exercise Price:
  $1.67     
 
       
Plan Name:
  2006 Director’s Stock Option Plan    
 
       
Expiration Date:
  June 06, 2017     
 
       

          Vesting Schedule:   Number of Shares:   Vest Date:
 
  208.00    September 07, 2007
 
  209.00    December 07, 2007
 
  208.00    March 07, 2008
 
  208.00    June 07, 2008
 
  209.00    September 07, 2008
 
  208.00    December 07, 2008
 
  208.00    March 07, 2009
 
  209.00    June 07, 2009
 
  208.00    September 07, 2009
 
  208.00    December 07, 2009
 
  209.00    March 07, 2010
 
  208.00    June 07, 2010

             
 
  Date:        
 
           
Optionee Signature
           

 

6/7/2007   Equity Enterprise   Page 1 of 1





--------------------------------------------------------------------------------



 



     
Zix Corporation (TX)
  Signature Page
2711 N. Haskell Avenue
  Sign and return to the legal department
Suite 2200
   
Dallas, Texas 75204
   
United States
   

Issuance Information

         
Effective Date of Grant:
  June 07, 2007     
 
       
Name of Optionee:
  Marston James     
 
       
Number of Shares:
  4,000.00     
 
       
Exercise Price:
  $1.67     
 
       
Plan Name:
  2006 Director’s Stock Option Plan    
 
       
Expiration Date:
  June 06, 2017     
 
       

          Vesting Schedule:   Number of Shares:   Vest Date:
 
  333.00    September 07, 2007
 
  334.00    December 07, 2007
 
  333.00    March 07, 2008
 
  333.00    June 07, 2008
 
  334.00    September 07, 2008
 
  333.00    December 07, 2008
 
  333.00    March 07, 2009
 
  334.00    June 07, 2009
 
  333.00    September 07, 2009
 
  333.00    December 07, 2009
 
  334.00    March 07, 2010
 
  333.00    June 07, 2010

             
 
  Date:        
 
           
Optionee Signature
           

 

6/7/2007   Equity Enterprise   Page 1 of 1





--------------------------------------------------------------------------------



 



     
Zix Corporation (TX)
   
2711 N. Haskell Avenue
  Signature Page
Suite 2200
  Sign and return to the legal department
Dallas, Texas 75204
   
United States
   

Issuance Information

         
Effective Date of Grant:
  June 07, 2007    
 
       
Name of Optionee:
  Sanchez, Antonio Ill    
 
       
Number of Shares:
  1,500.00     
 
       
Exercise Price:
  $1.67     
 
       
Plan Name:
  2006 Director’s Stock Option Plan    
 
       
Expiration Date:
  June 06, 2017    
 
       

          Vesting Schedule:   Number of Shares:   Vest Date:
 
  125.00    September 07, 2007
 
  125.00    December 07, 2007
 
  125.00    March 07, 2008
 
  125.00    June 07, 2008
 
  125.00    September 07, 2008
 
  125.00    December 07, 2008
 
  125.00    March 07, 2009
 
  125.00    June 07, 2009
 
  125.00    September 07, 2009
 
  125.00    December 07, 2009
 
  125.00    March 07, 2010
 
  125.00    June 07, 2010

             
 
  Date:        
 
           
Optionee Signature
           

 

6/7/2007   Equity Enterprise   Page 1 of 1

 



--------------------------------------------------------------------------------



 



     
Zix Corporation (TX)
   
2711 N. Haskell Avenue
  Signature Page
Suite 2200
  Sign and return to the legal department
Dallas, Texas 75204
   
United States
   

Issuance Information

         
Effective Date of Grant:
  June 07, 2007    
 
       
Name of Optionee:
  Schlosberg, Paul    
 
       
Number of Shares:
  4,500.00     
 
       
Exercise Price:
  $1.67     
 
       
Plan Name:
  2006 Director’s Stock Option Plan    
 
       
Expiration Date:
  June 06, 2017    
 
       

          Vesting Schedule:   Number of Shares:   Vest Date:
 
  375 00    September 07, 2007
 
  375.00    December 07, 2007
 
  375.00    March 07, 2008
 
  375.00    June 07, 2008
 
  375.00    September 07, 2008
 
  375.00    December 07, 2008
 
  375.00    March 07, 2009
 
  375.00    June 07, 2009
 
  375.00    September 07, 2009
 
  375.00    December 07, 2009
 
  375.00    March 07, 2010
 
  375.00    June 07, 2010

             
 
  Date:        
 
           
Optionee Signature
           

 

6/7/2007   Equity Enterprise   Page 1 of 1

 